Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 1 of 8




                                                   19-CV-81733-MIDDLEBROOKS/BRANNON
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 2 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 3 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 4 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 5 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 6 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 7 of 8
Case 9:19-cv-81733-DMM Document 1 Entered on FLSD Docket 12/30/2019 Page 8 of 8
